Per Curiam.
The description of the property in the assessment roll is as follows: “ William Rice — School District 19 — Lot No. 130, Scriba’s Location, bounded north by land of J. B. DeLand, east by highway, south by land of W. L. French, west by land of T. Rowe — 75 acres.” This description is erroneous in the number of the school district, in the name of the tract, in the number of the lot, in the name of the owner, and in the name of the owners of the land on the north and west. The only portions of the description which are accurate are the quantity of land, the boundary on the east by the highway, and possibly the boundary on the south by the land of W. L. French. DeLand and Rowe had owned land to the north and west some time previously but had disposed of their holdings before the date of the assessment, and William Rice had owned the land assessed but had conveyed it the previous year. Under these- circumstances we are of the opinion that the description in the assessment roll is not sufficiently accurate to identify the parcel of land intended to be assessed,— an accurate description of which is contained in the complaint. (Tax Law, § 55-a;* McCoun v. Pierpont, 232 N. Y. 66.) The judgment should be reversed on the law and the facts, with costs, and judgment directed for the plaintiff as demanded in the complaint, with costs. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Judgment reversed on the law and facts, with costs, and judgment directed in favor of the plaintiff for the relief demanded in the complaint, with costs. Certain findings of fact and conclusions of law disapproved and new findings and conclusions made.